                         United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

DOMAIN PROTECTION, LLC,                         §
          Plaintiff,                            §
v.                                              §   Civil Action No. 4:18-cv-792
                                                §   Judge Mazzant
SEA WASP, LLC, ET. AL.                          §
           Defendants.                          §


                        MEMORANDUM OPINION AND ORDER

       Pending before the Court are: (1) Motion to Dismiss for Lack of Personal Jurisdiction by

Individual Defendants Vernon Decossas and Gregory Faia (“Individual Defendants”) (Dkt. #173);

(2) Sea Wasp, LLC’s (“Sea Wasp”) Rule 17 Motion to Dismiss Regarding Real Party in Interest

(Dkt. #180); (3) Defendants’ Motion to Dismiss for Lack of Standing (Dkt. #228) (“Defendants”

refers to Sea Wasp, Vernon Decossas, and Gregory Faia collectively); (4) Defendants’ Motion to

Extend Page Limit for Reply in Support of Motion to Dismiss for Lack of Standing (Dkt. #247);

and (5) Defendants’ Motion to Schedule Hearing on Defendants’ Motion to Dismiss for Lack of

Standing (Dkt. #253). Having considered the Motions and the relevant pleadings, the Court finds

that each Motion is DENIED save Defendants’ Motion to Extend Page Limit for Reply in Support

of Motion to Dismiss for Lack of Standing (Dkt. #247) which is GRANTED.

                                      BACKGROUND

       Domain Protection is the registered name holder for over 50,000 domain names (the

“Domain Names”). Sea Wasp is the registrar over those names. This suit concerns whether Sea

Wasp is encroaching on Domain Protection’s proprietary interest in the Domain Names by turning

the executive lock on them, which prevents Domain Protection from selling the Domain Names or
updating their registration information. Sea Wasp insists that Domain Protection lacks any

proprietary interest in the Domain Names in light of a dispute over their ownership.

       A summary on how Domain Protection came into possession of the Domain Names may

be helpful at this point. In 2014, three parties filed suit in the Northern District of Texas against

Jeffrey Baron and one of his companies for misappropriating their domain names. The court found

Baron to be a vexatious litigator and, on this basis, appointed a receiver (the “Receiver”) over his

assets while the dispute was pending (Dkt. #54, Exhibit 15). The court also placed assets belonging

to Novo Point, LLC (“Novo Point”) and Quantec, LLC (“Quantec”) (collectively, the “LLCs’”),

two limited liability companies with ties to Baron (Dkt. #54, Exhibit 13), in the Receiver’s custody.

The LLCs’ assets included the Domain Names.

       On appeal, Baron argued that the court lacked jurisdiction to enter the receivership order,

and the Fifth Circuit agreed. This prompted the district court to unwind the receivership (the

“Unwind Order”) (Dkt. #54, Exhibit 17). Assets held in Baron’s name would be returned to him.

But it was not immediately apparent whom to return the LLCs’ assets to in light of a dispute over

who could properly act for them. Without resolving the dispute, the court directed the Receiver to

return the Domain Names to Lisa Katz, the Local Operations Manager for the LLCs. Katz was

entrusted to manage the LLCs’ assets, including the Domain Names, until the dispute over control

of the LLCs was resolved (Dkt. #54, Exhibit 14 at pp. 4–5 n.2; Dkt. #54, Exhibit 17).

        Baron-affiliates Mike Robertson and David McNair (the “Baron Affiliates”) tried to

induce the registrar over the Domain Names, fabulous.com (“Fabulous”), into giving them control

of the Domain Names anyway. But the Receiver intervened, instructing Fabulous to handover the

Domain Names to Katz, pursuant to the Unwind Order (Dkt. #54, Exhibit 17). Katz then assumed

control over the Domain Names. Katz explains that the LLCs had racked up substantial debt while



                                                 2
they were under receivership, prompting “creditors [to] threaten[] to place the LLCs in bankruptcy

for liquidation.” (Dkt. #54, Exhibit 31 at p. 2). To prevent this, Katz assigned the Domain Names

to Domain Protection, a company where she is also manager. The plan was for Domain Protection

to liquidate the Domain Names as needed to pay off the LLCs’ debts (Dkt. #54, Exhibit 31 at p.

2). But Baron had contemporaneously filed suits in Texas and Australia challenging Katz’s

possession of the LLCs’ assets. This prompted Fabulous to place an “executive lock” on the

Domain Names while these actions were pending, which prevented Domain Protection from

liquidating the Domain Names during the duration of the suits.

       Neither suit was successful (Dkt. #54, Exhibit 9; Dkt. #54, Exhibit 12). In August 2017,

after the suits had been dismissed, Domain Protection asked Fabulous to restore its access to the

Domain Names. Sea Wasp purchased Fabulous roughly at the same time. While the Parties

dispute what immediately followed, they agree that, “[a]t least between January 28, 2018 to

February 11, 2018, there was not an ‘Executive Lock’ on the [D]omain [N]ames.” (Dkt. #42 at p.

1). Domain Protection began managing the affairs over the Domain Names shortly after. It started

by replacing Bidtellect as the advertisement revenue manager (the “Advertising Manager”) for the

Domain Names on receipt of a “concerning” letter from Bidtellect (Dkt. #54 at p. 10). Bidtellect

was apparently exasperated with the series of disputes over the Domain Names and proposed

certain non-negotiable terms to continue their contractual relationship.      Domain Protection

responded by terminating its contract with Bidtellect, contracting with a new Advertising Manager,

and updating the registration information for the Domain Names accordingly. This involved

updating the Domain Names’ “nameserver records,” which ensured that, when a user typed a

Domain Protection domain name in a web browser, the user would be directed to a placeholder

website hosted by the new Advertising Manager.



                                                3
       By late February 2018, two or three weeks after the lock was removed, Baron filed another

suit (the “Underlying Dispute”) challenging Katz’s authority to transfer the Domain Names. See

In re Payne, No. 16-04110 (Bankr. E.D. Tex. 2018). Domain Protection believes that Baron filed

this suit simply to lock the Domain Names indefinitely, citing correspondence to that effect from

Baron’s attorneys (see Dkt. #54, Exhibit 28). Sure enough, Sea Wasp responded by reverting the

changes Domain Protection had made to the Domain Names’ nameserver records and turning the

executive lock back on. Domain Protection notes that Robertson, one of the Baron Affiliates who

tried to take control of the Domain Names in violation of the Unwind Order, is now a principal or

“key person” at Sea Wasp (Dkt. #54, Exhibit 31 at pp. 3–4).

       On June 18, 2018, Domain Protection brought this present action against Sea Wasp for

interference with contract, civil conspiracy, conversion, and respective violations of the Texas

Theft Liability Act and the Stored Communications Act. Domain Protection alleges that, by

turning the executive lock back on, Sea Wasp is encroaching on its proprietary interests in the

Domain Names since it cannot transfer them or update their nameserver records. Sea Wasp,

however, insists that it can and must place a lock on the Domain Names while a dispute is pending,

citing its obligations as a registrar accredited with the Internet Corporation for Assigned Names

and Numbers (“ICANN”). On July 17, 2019, the Court entered a Preliminary Injunction which

enjoined Sea Wasp from “interfering with Domain Protection’s control over the Domain Names,

including its ability to update the nameserver records associated with the Domain Names”

(Dkt. #192). Despite the Court’s Order, matters have only further deteriorated between the parties.

       Since the filing of this action—only a little over one year ago—over 250 docket entries

have occurred. One of those docket entries was Domain Protection’s Amended Complaint

(Dkt. #93). In its Amended Complaint, Domain Protection added Gregory Faia (“Faia”) and



                                                4
Vernon Decossas (“Decossas”) as Individual Defendants. It does well to provide a brief discussion

of who the Individual Defendants are at this point. Faia and Decossas “are the owners and officers

and directors of Sea Wasp” (Dkt. #173). Faia is domiciled in Lousiana (Dkt. #93; Dkt. #173) and

Decossas is domiciled in Florida (Dkt. #93; Dkt. #173). Sea Wasp, on the other hand, was “created

in 2017 as a Nevada limited liability company, [and] is a citizen of Louisiana whose members

reside in Louisiana” (Dkt. #93). According to Domain Protection, “Faia and Decossas directly

own, control and use Sea Wasp to accomplish the actions complained of in this Complaint

(Dkt. #181) (citing Dkt. #93). Thus, Domain Protection claims that Sea Wasp is nothing more

than a shell entity which the Individual Defendants use to evade existing legal obligations, rely

upon as protection of a crime, and rely upon to justify any wrongs or torts (Dkt. #93). For these

reasons, Domain Protection amended its complaint to add the Individual Defendants to the present

action.

          The vast amount of docket activity previously referenced has not occurred without discord.

The parties have vehemently disputed each claim, motion, and order and have continually engaged

in ad hominem attacks unbecoming of officers of the Court.1 Among these contentious disputes,

the parties have now turned to debating the capacity of this suit to be brought in the Court. On

June 25, 2019, Vernon Decossas and Gregory Faia filed a Motion to Dismiss for Lack of Personal

Jurisdiction by Individual Defendants Vernon Decossas and Gregory Faia (Dkt. #173).2 On July


1
  See LOCAL RULE AT-3(k) (“Effective advocacy does not require antagonistic or obnoxious behavior, and
members of the bar will adhere to the higher standard of conduct which judges, lawyers, clients, and the public may
rightfully expect.”).
2
  The Individual Defendants claim that:
          Neither Individual Defendant has ever resided in the State of Texas. Neither Individual Defendant owns
          any real or personal property in Texas nor does any Individual Defendant hold any mortgage, lien, security
          interest, or other encumbrance in Texas. Neither Individual Defendant leases any real property in Texas.
          Neither Individual Defendant owns a bank account in Texas nor does any Individual Defendant transact
          any business with any financial institution in Texas. The Individual Defendants do not pay any taxes in
          Texas, and neither Individual Defendant is required to pay taxes in Texas. Neither Individual Defendant
          has contracted with any employees, agents, vendors, customers, or representatives for any goods or services

                                                         5
5, 2019, Sea Wasp followed this Motion up with Sea Wasp, LLC’s Rule 17 Motion to Dismiss

Regarding Real Party in Interest (Dkt. #180).3 On August 19, 2019, Vernon Decossas, Gregory

Faia, and Sea Wasp filed Defendants’ Motion to Dismiss for Lack of Standing (Dkt. #228). This

Motion includes a Motion to Dismiss under Rule 12(h)(3) and Rule 12(b)(6) (Dkt. #228).

Defendants’ Motion to Dismiss for Lack of Standing was followed by Defendants’ Motion to

Extend Page Limit for Reply in Support of Motion to Dismiss for Lack of Standing (Dkt. #247)

and Defendants’ Motion to Schedule Hearing on Defendants’ Motion to Dismiss for Lack of

Standing (Dkt. #253). Domain Protection opposes each Motion and claims that: (1) “Defendants

Faia and Decossas were amenable to service of process and are subject to the personal jurisdiction

of this Honorable Court through both the federal and state law claims in this case” (Dkt. #181); (2)

Domain Protection is the holder of the substantive rights at issue in this action (Dkt. #195); (3)

Domain Protection has a legally protected interest in the Domain Names and thus has established

Article III standing (Dkt. #244); and (4) a hearing on the issue of standing is unnecessary

(Dkt. #255). The Court addresses Sea Wasp’s, Defendants, and the Individual Defendants’

Motions below.




         in Texas nor has either Individual Defendant solicited the services of any entity for goods or services in
         Texas. With the exception of this action, neither Individual Defendant is a party to any litigation in Texas.
         Finally, neither Individual Defendant has purposefully availed himself of the privilege of conducting
         business in Texas, nor of seeking the benefit and protection of the laws of the State of Texas with the
         exception of the current litigation.
Dkt. #173.
3
  Notably, the Court entered its Scheduling Order on December 20, 2018 (Dkt. #65). In the Order, the Court stated
that motions to dismiss, motions for summary judgment, or other dispositive motions were due by April 10, 2019.
On April 10, 2019, the Court entered an Order granting Sea Wasp’s Motion for Extension of Time (Dkt. #115).
This Order extended the time to file dispositive motions and for Defendants to file amended pleadings to May 1,
2019.

                                                          6
                                       LEGAL STANDARD

   a. Standing

          i.   Rule 12(b)(1)

       “Different standards apply when a litigant challenges standing on a FED. R. CIV. P. 12(b)

motion than on a motion for summary judgment under FED. R. CIV. P. 56.” Cramer v. Skinner,

931 F.2d 1020, 1024 (5th Cir. 1991). Federal Rule of Civil Procedure 12(b)(1) authorizes

dismissal of a case for lack of subject matter jurisdiction when the district court lacks the “statutory

or constitutional power to adjudicate the case.” Home Builders Ass’n of Miss., Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998); accord FED. R. CIV. PRO 12(b)(1). If a Rule

12(b)(1) motion is filed in conjunction with other Rule 12 motions, the Court will consider the

jurisdictional attack under Rule 12(b)(1) before addressing any attack on the legal merits.

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

       In deciding the motion, the Court may consider “(1) the complaint alone; (2) the complaint

supplemented by the undisputed facts evidenced in the record; or (3) the complaint supplemented

by undisputed facts plus the [C]ourt’s resolution of disputed facts.” Lane v. Halliburton, 529 F.3d

548, 557 (5th Cir. 2008) (quoting Barrera-Montenegro v. United States, 74 F.3d 657, 659 (5th Cir.

1996)). The Court will accept as true all well-pleaded allegations set forth in the complaint and

construe those allegations in the light most favorable to the plaintiff. See Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561 (1992) (“At the pleading stage, general factual allegations of injury

resulting from the defendant's conduct may suffice, for on a motion to dismiss we ‘presum[e] that

general allegations embrace those specific facts that are necessary to support the claim.’”) (citing

Lujan v. National Wildlife Fed'n, 497 U.S. 871, 889 (1990)); Truman v. United States, 26 F.3d

592, 594 (5th Cir. 1994). Once a defendant files a motion to dismiss under Rule 12(b)(1) and



                                                   7
challenges jurisdiction, the party invoking jurisdiction has the burden to establish subject matter

jurisdiction. See Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980). The

Court will grant a motion to dismiss for lack of subject matter jurisdiction only if it appears certain

that the claimant cannot prove a plausible set of facts to support a claim that would entitle it to

relief. Lane, 529 F.3d at 557.

        When the defendant moves for summary judgment because of a lack of standing, however,

the plaintiff must submit affidavits and comparable evidence that indicate that a genuine issue of

fact exists on the standing issue. See Lujan, 504 U.S. at 561 (“In response to a summary judgment

motion, however, the plaintiff can no longer rest on such “mere allegations,” but must “set forth”

by affidavit or other evidence “specific facts,” FED. R CIV. PRO. 56(e), which for purposes of the

summary judgment motion will be taken to be true. And at the final stage, those facts (if

controverted) must be “supported adequately by the evidence adduced at trial.” (citing Gladstone,

Realtors v. Village of Bellwood, 441 U.S. 91, 114–15 (1979)).

         ii.    Rule 12(b)(6)

        The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the



                                                   8
complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. ‘“A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

       In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing [C]ourt to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

       Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

Twombly, 550 U.S. at 570).




                                                  9
    b. Rule 17(a) – Real Party in Interest

        Federal Rule of Civil Procedure 17(a) provides that “all actions be prosecuted in the name

of the ‘real party in interest.’ The real party in interest is the person holding the substantive right

sought to be enforced, and not necessarily the person who will ultimately benefit from the

recovery.” U.S. ex rel. Spicer v. Westbrook, 751 D.3d 354, 362 (5th Cir. 2014) (citing Wieburg v.

GTE Sw. Inc., 272 F.3d 302, 306 (5th Cir. 2014); Farrell Constr. Co. v. Jefferson Parish, 896 F.2d

136, 140 (5th Cir. 1990)). To determine who the real party in interest is under Rule 17(a), a court

must determine whether the party is granted the right to sue under the applicable substantive law.

See Lubbock Feed Lots, Inc. v. Iowa Beef Processors, Inc., 630 F.2d 250, 256 (5th Cir. 1980).

        Rule 17(a) limits a Court's discretion to “dismiss an action for failure to prosecute in the

name of the real party in interest until, after an objection, a reasonable time has been allowed for

the real party in interest to ratify, join, or be substituted into the action.” Fed. R. Civ. P. 17(a)(3);

see also BCC Merchant Solutions, Inc. v. Jet Pay, LLC, 129 F. Supp. 3d. 440, 459 (N.D. Tex.

2015). Any defense claiming that a party is not the real party in interest “is waived when it is not

timely asserted.” Rogers v. Samedan Oil Corp., 308 F.3d 477, 483 (2002) (citing Gogolin &

Stelter v. Karn’s Auto Imports, Inc., 886 F.2d 100 (5th Cir. 1989). “The objection must be raised

when joinder is practical and convenient. The earlier the defense is raised, the more likely that the

high cost of trial preparation for both parties can be avoided if a real party in interest question is

determined adversely to a plaintiff.” Id. (internal citations omitted). “There is no magic formula

for determining practicality and convenience.” In re Signal Intern., LLC, 579 F.2d 478, 488 (5th

Cir. 2009) (citing 6A CHARLES ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL

PRACTICE AND PROCEDURE § 1554 (2d ed. 1990) (noting that Rule 17 does not “indicate when the

challenge should be made” and documenting that an objection should be made with “reasonable



                                                   10
promptness”)). Indeed, “[t]he decision turns on the facts of each case and is within the discretion

of the district court.” Id.; see also WRIGHT & MILLER, FEDERAL PRACTICE AND PROCEDURE § 1554

(“[T]he courts should be given the flexibility to treat the waiver question as one addressed to their

discretion so that the issue can be determined in terms of what seems appropriate in a particular

case.”). The Fifth Circuit has instructed that there are multiple factors a court should consider

when determining whether a Rule 17(a) defense has been waived. Id. Those factors include:

         [W]hen the defendant knew or should have known about the facts giving rise to the
         plaintiff's disputed status as a real party in interest; whether the objection was raised in time
         to allow the plaintiff a meaningful opportunity to prove its status; whether it was raised in
         time to allow the real party in interest a reasonable opportunity to join the action if the
         objection proved successful; and other case-specific considerations of judicial efficiency
         or fairness to the parties.
Id.

      c. Rule 12(b)(2) – Personal Jurisdiction

         Federal Rule of Civil Procedure 12(b)(2) requires a court to dismiss a claim if the court

does not have personal jurisdiction over the defendant. FED. R. CIV. P. 12(b)(2). After a

non-resident defendant files a motion to dismiss for lack of personal jurisdiction, it is the plaintiff’s

burden to establish that in personam jurisdiction exists. Bullion v. Gillespie, 895 F.2d 213, 217

(5th Cir. 1990) (citing WNS, Inc. v. Farrow, 884 F.2d 200, 202 (5th Cir. 1989)).

         To satisfy that burden, the party seeking to invoke the court’s jurisdiction must “present

sufficient facts as to make out only a prima facie case supporting jurisdiction,” if a court rules on

a motion without an evidentiary hearing. Alpine View Co. v. Atlas Copco AB, 205 F.3d 208, 215

(5th Cir. 2000). When considering the motion to dismiss, “[a]llegations in [a] plaintiff’s complaint

are taken as true except to the extent that they are contradicted by defendant’s affidavits.” Int’l

Truck & Engine Corp. v. Quintana, 259 F. Supp. 2d 553, 557 (N.D. Tex. 2003) (citing Wyatt v.

Kaplan, 686 F.2d 276, 282–83 n.13 (5th Cir. 1982)); accord Black v. Acme Mkts., Inc., 564 F.2d


                                                    11
681, 683 n.3 (5th Cir. 1977). Further, “[a]ny genuine, material conflicts between the facts

established by the parties’ affidavits and other evidence are resolved in favor of plaintiff for the

purposes of determining whether a prima facie case exists.” Id. (citing Jones v. Petty-Ray

Geophysical Geosource, Inc., 954 F.2d 161, 1067 (5th Cir. 1992)). However, if a court holds an

evidentiary hearing, a plaintiff “must establish jurisdiction by a preponderance of the admissible

evidence.” In re Chinese Manufactured Drywall Prods. Liab. Lit., 742 F.3d 576, 585 (5th Cir.

2014) (citing Walk Haydel & Assocs., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 241–42 (5th

Cir. 2008)).

       A court conducts a two-step inquiry when a defendant challenges personal jurisdiction.

Ham v. La Cinega Music Co., 4 F.3d 413, 415 (5th Cir. 1993). First, absent a controlling federal

statute regarding service of process, the court must determine whether the forum state’s long-arm

statute confers personal jurisdiction over the defendant. Id. And second, the court establishes

whether the exercise of jurisdiction is consistent with due process under the United States

Constitution.

       The Texas long-arm statute confers jurisdiction to the limits of due process under the

Constitution. Command-Aire Corp. v. Ont. Mech. Sales and Serv. Inc., 963 F.2d 90, 93 (5th Cir.

1992). Therefore, the sole inquiry that remains is whether personal jurisdiction offends or

comports with federal constitutional guarantees. Bullion, 895 F.2d at 216. The Due Process

Clause permits the exercise of personal jurisdiction over a non-resident defendant when the

defendant has established minimum contacts with the forum state “such that maintenance of the

suit does not offend traditional notions of fair play and substantial justice.” Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945). Minimum contacts with a forum state can be satisfied by




                                                12
contacts that give rise to either general jurisdiction or specific jurisdiction. Wilson v. Belin, 20

F.3d 644, 647 (5th Cir. 1994).

          General jurisdiction exists only when the defendant’s contacts with the forum state are so

“‘continuous and systematic’ as to render them essentially at home in the forum State.” Daimler

AG v. Bauman, 571 U.S. 117, 127 (2014) (quoting Goodyear Dunlop Tires Operations, S.A. v.

Brown, 564 U.S. 915, 919 (2011)); see Cent. Freight Lines v. APA Transp. Corp., 322 F.3d 376,

381 (5th Cir. 2003) (citing Helicopteros Nacionales de Colum., S.A. v. Hall, 466 U.S. 408, 414 n.8

(1984)). Substantial, continuous and systematic contact with a forum is a difficult standard to meet

and requires extensive contacts between a defendant and the forum. Johnston v. Multidata Sys.

Int’l Corp., 523 F.3d 602, 609 (5th Cir. 2008). “General jurisdiction can be assessed by evaluating

contacts of the defendant with the forum over a reasonable number of years, up to the date the suit

was filed.” Access Telecom, Inc. v. MCI Telecomms. Corp., 197 F.3d 694, 717 (5th Cir. 1992)

(citation omitted). However, “vague and overgeneralized assertions that give no indication as to

the extent, duration, or frequency of contacts are insufficient to support general jurisdiction.”

Johnston, 523 F.3d at 609 (citing Gardemal v. Westin Hotel Co., 186 F.3d 588, 596 (5th Cir.

1999)).

          Specific jurisdiction is proper when the plaintiff alleges a cause of action that grows out of

or relates to a contact between the defendant and the forum state. Helicopteros, 466 U.S. at 414

n.8. For the court to exercise specific jurisdiction, the court must determine “(1) whether the

defendant has . . . purposely directed its activities toward the forum state or purposely availed itself

of the privileges of conducting activities there; (2) whether the plaintiff’s cause of action arises out

of or results from the defendant’s forum-related contacts; and (3) whether the exercise of personal




                                                   13
jurisdiction is fair and reasonable.” Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310 F.3d 374,

378 (5th Cir. 2002) (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985)).

         Defendants who “‘reach out beyond one state’ and create continuing relationships and

obligations with citizens of another state are subject to regulation and sanctions in the other state

for consequences of their actions.” Burger King Corp., 471 U.S. at 475 (citing Travelers Health

Assoc. v. Virginia, 339 U.S. 643, 647 (1950)). Establishing a defendant’s minimum contacts with

the forum state requires contacts that are more than “random, fortuitous, or attenuated, or of the

unilateral activity of another party or third person.” Id.

         “If the plaintiff successfully satisfies the first two prongs, the burden shifts to the defendant

to defeat jurisdiction by showing that its exercise would be unfair or unreasonable.” Seiferth v.

Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (5th Cir. 2006). In this inquiry, the Court examines

five factors: (1) the burden on the nonresident defendant; (2) the forum state’s interests; (3) the

plaintiff’s interest in securing relief; (4) the interest of the interstate judicial system in the efficient

administration of justice; and (5) the shared interest of the several states in furthering fundamental

social policies. Burger King, 471 U.S. at 477. “It is rare to say the assertion of jurisdiction is

unfair after minimum contacts have been shown.” McFadin v. Gerber, 587 F.3d 753, 760 (5th

Cir. 2009) (quoting Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 215 (5th Cir. 1999)).

                                               ANALYSIS

    I.       Motion to Dismiss under 12(b)(6)

         Defendants filed a Motion to dismiss under Rule 12(b)(6) for failure to state a claim. The

Court, accepting as true all well-pleaded facts, Bowlby, 681 F.3d at 219, finds that Domain

Protection has stated a claim for relief that is plausible on its face. Iqbal, 556 U.S. at 678.

Accordingly, Defendants’ Motion to Dismiss under Rule 12(b)(6) is denied.



                                                    14
    II.       Motion to Dismiss for Lack of Standing4

          Article III of the Constitution limits federal jurisdiction to “Cases” and “Controversies.”

See U.S. CONST. Art III; Aetna Life Ins. Co. of Hartford Conn. v. Haworth, 300 U.S. 227, 239

(1937). To have a case or controversy, there must be real parties with an actual dispute. See Allen

v. Wright, 468 U.S. 737, 750 (1984). Standing addresses whether a plaintiff is the proper party to

bring a matter before the court for adjudication. A plaintiff does not have Article III standing if

the plaintiff cannot present a case or controversy. Accordingly, a court must decide issues of

standing before all other issues because it “determines the court’s fundamental power even to hear

the suit.” Ford v. NYLCare Health Plan of Gulf Coast, Inc., 301 F.3d 329, 332 (5th Cir. 2002). In

Lujan v. Defenders of Wildlife, the Supreme Court held that Article III standing requires a plaintiff

to show the following elements: (1) it has suffered an “injury in fact” that is concrete,

particularized, and actual or imminent; (2) the injury is fairly traceable to the challenged action of

the defendant; and (3) it is likely the injury will be redressed by a favorable decision. 504 U.S.

555, 560–61 (1992). To have an “injury in fact” or “legally protected interest” the Supreme Court

has consistently stressed that a plaintiff's complaint must establish that he has a “personal stake”

in the alleged dispute and that the alleged injury suffered is particularized as to him.” Raines v.

Byrd, 521 U.S. 811, 819 (1997); see also Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1548 (2016) (To

establish injury in fact, a plaintiff must show that he or she suffered “an invasion of a legally

protected interest” that is “concrete and particularized” and “actual or imminent, not conjectural

or hypothetical.”) (citations omitted). “[O]bjections to standing are jurisdictional in nature and




4
 The Court notes that Sea Wasp has consistently refused to timely raise arguments. For instance, although Sea
Wasp should and could have raised its challenge to standing in its response to the motion for preliminary injunction
–or at least in its first brief on the motion for reconsideration, it only elected to do so in its reply. Once again, the
Court reminds Sea Wasp of its obligation “to secure the just, speedy, and inexpensive determination of every action
and proceeding.” See FED. R. CIV. P. 1 (imposing this duty on the court and the parties).

                                                           15
can be raised at any time.” Bankston v. Burch, 27 F.3d 164, 167 (5th Cir. 1994) (citing FED. R.

CIV. P. 12(h)(3)).

        To challenge standing, Defendants filed a Motion to Dismiss under Rule 12(h)(3). Rule

12(h)(3) states that “if the court determines at any time that it lacks subject-matter jurisdiction, the

court must dismiss the action.” FED. R. CIV. PRO 12(h)(3). Rule 12(h)(3) is not a vehicle to

challenge standing. Rather, Rule 12(b)(1)—the Rule that Rule 12(h)(3) discusses—is the proper

vehicle to challenge standing. Rule 12(b)(1) states that “[e]very defense to a claim for relief in

any pleading must be asserted in the responsive pleading if one is required. But a party may assert

the following defenses by motion: (1) lack of subject-matter jurisdiction.” FED. R. CIV. PRO

12(b)(1). The Court will thus conduct its standing analysis under Rule 12(b)(1), rather than Rule

56. This means that the Court will accept the allegations in the pleadings as true rather than

examining any affidavits or evidence set forth by Domain Protection. Lujan, 504 U.S. at 560–61.

Defendant’s claim, however, that Domain Protection “has the burden to produce evidence that

establishes its standing to invoke the Court’s federal jurisdiction” (Dkt. #248). Defendant’s

contention is, to a degree, false (Dkt. #248).5 While it is true that Domain Protection’s pleadings

must satisfy the requirements of Article III standing, Domain Protection is not, at this time,

required to provide additional proof. Consequently, rather than placing an evidentiary burden on

Domain Protection, the Court will take the allegations in the pleadings as true and determine

whether Domain Protection has carried its burden by establishing “an invasion of a legally

protected interest.” Ford, 301 F.3d at 332. Domain Protection has carried that burden.


5
  Any argument that Defendants make that Domain Protection must provide extrinsic evidence to carry their burden
is belied by the posture of Defendants’ Motion. Defendants’ filed their Motion under Rule 12(h)(3) which expressly
implicates Rule 12(b)(1). It is well-settled that “[w]hen a court considers standing on a motion for a Rule 12(b)
dismissal, it must accept the allegations in the pleadings as true.” Cramer, 931 F.2d at 1025. Thus, despite
Defendant’s citing caselaw that suggests that a court may construe a motion to dismiss as a motion for summary
judgment, the Court declines to do so. Defendants may not change the rules of the game simply because it may help
their case more.

                                                       16
         Domain Protection expressly states that “defendants appropriated both control over [its]

domain names and Domain Protection’s revenue from the domain names” (Dkt. #93). Further,

Domain Protection claims that, “[a]s a result of the defendants’ actions complained of in this

Count, Domain Protection suffered actual damages including lost profit from the sale of domain

names, lost income from advertising revenue, and lost income from operating active websites”

(Dkt. #93). Domain Protection has pleaded a general concrete, particularized, and actual injury.

Lujan, 504 U.S. at 560. A general injury, however, is insufficient. Standing must be established

for each cause of action. See Spokeo, Inc., 136 S.Ct. at 1548. Thus, the Court will address whether

Domain Protection has standing for each cause of action.6

            i.    Texas Theft Liability Act

         “Under the Texas Theft Liability Act (“TTLA”), a person who commits theft is liable for

damages resulting from the theft. TEX. CIV. PRAC. & REM. CODE § 134.002(3). ‘The TTLA

provides victims of a theft, as defined in various sections of the Texas Penal Code, with a civil

action to recover damages, fees, and costs from the thief.’” Beardmore v. Jacobsen, 131 F. Supp.

3d 656, 669 (S.D. Tex. 2015) (citing In re Powers v. Caremark Inc., 261 Fed. Appx. 719, 721 (5th

Cir. 2008)). The Court has already addressed Sea Wasp’s arguments surrounding Domain

Protection’s standing to assert its TTLA claim. See Dkt. #230 at pp. 6–11. It will not do so again.7



6
  Defendants argue that Domain Protection must legally or rightfully possess the Domain Names to have standing in
this case. Specifically, Defendants claim that Katz did not have authority to transfer the Domain Names to Domain
Protection and thus Domain Protection cannot show the invasion of a legally protected interest. Domain Protection,
however, has carried its 12(b) burden by alleging that it is the owner of the Domain Names which is all that is
required for the Court’s standing analysis at this stage. Accordingly, any arguments by Defendants surrounding
Domain Protection’s ownership, or lack thereof, for each cause of action are irrelevant.
7
  The Court’s analysis in that opinion was in greater depth because the merits of standing had to be addressed under
the preliminary injunction standard. Here, because this is a 12(b) standing inquiry, the pleadings govern the Court’s
analysis. With that being said, the “new evidence” presented by Sea Wasp does not change the Court’s analysis.
See Dkt. #230 (stating “The Fifth Circuit and Texas Supreme Court are clear. If one party has assigned property to
another—without authority to do so or in breach of a fiduciary duty—the assignment is voidable in a suit by the
principal . . . . This means that, until Quantec or another party successfully challenges the Assignment in a separate
suit, it remains presumptively valid.”).

                                                         17
Accordingly, the Court finds that Domain Protection has carried its burden and established

standing to sue under the Texas Theft Liability Act.

         ii.   Interference with Contract

       Under Texas law, interference with contract occurs when a contract exists, there is a willful,

calculated, and intentional act of interference that is calculated to cause damage, and actual

damages or loss proximately result. See Holloway v. Skinner, 898 S.W.2d 793, 795–96 (Tex.

1995); Juliette Fowler Homes, 793 S.W.2d 660, 664 (Tex. 1990); Armendariz v. Mora, 553 S.W.2d

400, 404 (Tex. Civ. App.—El Paso 1977, writ ref'd n.r.e.).

       Domain Protection alleges that it “had contracts and prospective contracts to sell domain

names . . . [along with] contracts with advertising services to receive advertising revenue from

domain names . . . .” (Dkt. #93). Domain Protection claims that:

       The defendants interfered with the sale of domain names by locking the domain name
       registrant information and preventing transfer of the domain names to an authorized
       registrar. The defendants interfered with the contracts for advertising revenue by hijacking
       the ‘DNS’ records for the domain names and redirecting the domain names to the location
       chosen by the defendants, which then shared revenue from the domain names with the
       defendants.
(Dkt. #93). As a result of this alleged conduct, Domain Protection claims that Defendants’

interference “was the proximate cause of actual damages and loss to Domain Protection LLC, in

losing the income from domain sales and advertising revenue” (Dkt. #93). And that, “[t]he loss of

income from sales and revenue is ongoing and exceeds $100,000.00.” (Dkt. #93).

       Domain Protection’s allegations establish Article III standing to sue under Texas law for

interference with contract. Domain Protection has demonstrated a concrete, particularized, and

actual injury by alleging that Defendants have intentionally interfered with Domain Protections

contracts and cost them over $100,000 in damages. Lujan, 504 U.S. at 560–61. Domain Protection

has a personal stake in this dispute given that Domain Protection claims ownership over the


                                                18
Domain Names and the contracts surrounding them. See Raines, 521 U.S. at 819. Further,

Defendant’s alleged conduct is directly traceable to them. Indeed, Domain Protection claims that

Defendants are the registrar of the Domain Names and are the ones who placed the executive lock

on the Domain Names. Lujan, 504 U.S. at 560–61. Finally, the injury that Domain Protection

claims can be easily redressed by a favorable decision by the Court. Id. Thus, at the 12(b)(1)

stage, the Court holds that Domain Protection has standing to bring a cause of action under Texas

law for interference with contract. See Spokeo, Inc., 136 S.Ct. at 1548.

         iii.   Civil Conspiracy

        Under Texas law, a civil conspiracy is “a combination by two or more persons to

accomplish an unlawful purpose or to accomplish a lawful purpose by unlawful means.” Triplex

Communications, Inc. v. Riley, 900 S.W.2d 716, 719 (Tex. 1995) (citing Massey v. Armco Steel

Co., 652 S.W.2d 932, 934 (Tex. 1983); Carroll v. Timmers Chevrolet, Inc., 592 S.W.2d 922, 925

(Tex. 1979).

        Domain Protection alleges that:

        The defendants, being two or more persons; and Baron or a confederate thereof, had the
        object to prevent Domain Protection’s control over the domain names subject of this suit
        and had a meeting of minds on the object or on a course of action and in furtherance thereof
        engaged in the unlawful, overt acts complained of in this complaint with the damages
        detailed in this complaint being the proximate result. The defendants conspired to interfere
        with, and did, interfere with the business operations and contracts of Domain Protection,
        both of which actions are unlawful objectives pursuant to Texas law.
(Dkt. #93). As a result of this alleged conduct, Domain Protection claims that it “suffered actual

damages from the conspiracy from the loss revenue of domain sales and the loss of advertising

income . . . .” (Dkt. #93).

        Domain Protection’s allegations establish Article III standing to sue under Texas law for

civil conspiracy. Domain Protection has demonstrated a concrete, particularized, and actual injury

by alleging that Defendants conspired to interfere with Domain Protections business operations

                                                19
and contracts by placing an executive lock on the Domain Names which resulted in Domain

Protection suffering damages from lost revenue. Lujan, 504 U.S. at 560–61. Domain Protection

has a personal stake in this dispute given that Domain Protection claims ownership over the

Domain Names and the contracts surrounding them. See Raines, 521 U.S. at 819. Further, the

alleged conduct is directly traceable to Defendants. Specifically, Domain Protection claims that

Defendants are the registrar of the Domain Names and are the ones who placed the executive lock

on the Domain Names. Lujan, 504 U.S. at 560–61. Finally, the injury that Domain Protection

claims can be easily redressed by a favorable decision by the Court. Id. Thus, at the 12(b)(1)

stage, the Court holds that Domain Protection has standing to bring a cause of action under Texas

law for civil conspiracy. See Spokeo, Inc., 136 S.Ct. at 1548.

        iv.    Conversion

       Under Texas tort law, “[c]onversion is the wrongful exercise of dominion or control over

the property of another in denial of, or inconsistent with, the other's rights in the property.”

Robinson v. National Autotech, Inc., 117 S.W.3d 37, 40 (Tex. App.—Dallas 2003, no writ) (citing

Morey v. Page, 802 S.W.2d 779, 786 (Tex. App.—Dallas 1990, no writ); Waisath v. Lack's Stores,

Inc., 474 S.W.2d 444, 446 (Tex. 1971)).

       Domain Protection alleges that it is the registrant of the Domain Names in question and

that it is thus entitled to them. Despite Domain Protection allegedly having the sole proprietary

interest in the Domain Names, Domain Protection claims, among other things, that:

       The defendants exercised control over the property inconsistent with the plaintiff's rights
       as an owner and prevented Domain Protection from registering the domain names with a
       registrar authorized by it, from controlling the domain names, from selling the domain
       names, and from receiving advertising revenue from the domain names. The defendants’
       imposing Sea Wasp as the registrar of the domain names, locking the names from transfer
       to another registrar, and finally, in seizing control of the domain names, was an exercise of
       control in violation of and inconsistent with Domain Protection’s rights.



                                                20
(Dkt. #93). As a result of this alleged conduct, Domain Protection claims that Defendant’s

interference converted Domain Names worth over $10,000,000 (Dkt. #93).

         Domain Protection’s allegations establish Article III standing to sue under Texas law for

conversion. Domain Protection has demonstrated a concrete, particularized, and actual injury by

alleging that Defendants have exercised control over Domain Protection’s property and in so doing

converted over $10,000,000 worth of Domain Names. Lujan, 504 U.S. at 560–61. Domain

Protection has a personal stake in this dispute given that Domain Protection claims ownership over

the Domain Names and the contracts surrounding them. See Raines, 521 U.S. at 819. Further, the

alleged conduct is directly traceable to Defendants.                    Indeed, as previously stated, Domain

Protection claims that Defendants are the registrar of the Domain Names and have placed the

executive lock on the Domain Names. Lujan, 504 U.S. at 560–61. Finally, the injury that Domain

Protection claims can be easily redressed by a favorable decision by the Court. Id. Thus, at the

12(b)(1) stage, the Court holds that Domain Protection has standing to bring a cause of action

under Texas law for conversion. See Spokeo, Inc., 136 S.Ct. at 1548.

           v.     Stored Communications Act

         The Stored Communications Act, 18 U.S.C. § 2701(a)(1–2) provides:
         Except as provided in subsection (c) of this section whoever--(1) intentionally accesses
         without authorization a facility through which an electronic communication service is
         provided; or (2) intentionally exceeds an authorization to access that facility; and thereby
         obtains, alters, or prevents authorized access to a wire or electronic communication while
         it is in electronic storage in such system shall be punished as provided in subsection (b) of
         this section.
Id.8 The definition of electronic “communication” is found in 18 U.S.C. § 2510.9 Section 2510(1)

defines “wire communication” as:


8
  18 U.S.C. § 2707 provides a civil cause of action for any “provider of electronic communication service,
subscriber, or other person aggrieved by any violation of this chapter . . . .”
9
  18 U.S.C. § 2711(1) states that “the terms defined in section 2510 of this title have, respectively, the definitions
given such terms in that section.”

                                                           21
       any aural transfer made in whole or in part through the use of facilities for the transmission
       of communications by the aid of wire, cable, or other like connection between the point of
       origin and the point of reception (including the use of such connection in a switching
       station) furnished or operated by any person engaged in providing or operating such
       facilities for the transmission of interstate or foreign communications or communications
       affecting interstate or foreign commerce.
Id. Section 2510(12)(A–D) defines “electronic communication” as:

       any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature
       transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic or
       photooptical system that affects interstate or foreign commerce, but does not include--(A)
       any wire or oral communication; (B) any communication made through a tone-only paging
       device; (C) any communication from a tracking device (as defined in section 3117 of this
       title); or (D) electronic funds transfer information stored by a financial institution in a
       communications system used for the electronic storage and transfer of funds.

Id.
       Domain Protection alleges that Defendants “intentionally accessed, without authorization,

a facility through which an electronic communication service was provided; and exceeded any

authorization to access that facility, and altered and prevented access authorized by Domain

Protection to the electronic communication while it is in electronic storage in such system”

(Dkt. #93). As a result of Defendants alleged conduct, Domain Protection claims that it has been

personally aggrieved and lost control “over tens of thousands of Domain Name assets, lost sales

of domain names, and lost revenue from domain name advertising” (Dkt. #93).

       Domain Protection’s allegations establish Article III standing to sue under the Stored

Communications Act. Domain Protection has demonstrated a concrete, particularized, and actual

injury by alleging that Defendants intentionally accessed a facility in which Domain Protection

stored its Domain Names. In so doing, Domain Protection alleges that that Defendants prevented

“the authorized access to that electronic communication and storage system” and thus prevented

Domain Protection from accessing its Domain Names. This allegedly resulted in the “loss of

control over tens of thousands of Domain Name assets, lost sales of domains names, and lost



                                                22
revenue from domain name advertising.” Lujan, 504 U.S. at 560–61. Moreover, Domain

Protection has a personal stake in this dispute given that Domain Protection claims ownership over

the Domain Names and alleges that it was seeking a service from the electronic and communication

system of Verisign, Inc., (Dkt. #93) as required under 18 U.S.C. § 2707. See Raines, 521 U.S. at

819. Further, the alleged conduct is directly traceable to Defendants. To be sure, Domain

Protection claims that Defendants are the ones who impermissibly accessed the electronic

communication and storage system at Verisign, Inc., and tampered with Domain Protection’s

Domain Names thus preventing Domain Protection from accessing them. Lujan, 504 U.S. at 560–

61. Finally, the injury that Domain Protection claims can be easily redressed by a favorable

decision by the Court. Id. Thus, at the 12(b)(1) stage, the Court holds that Domain Protection has

standing to bring a cause of action under Texas law for interference with contract. See Spokeo,

Inc., 136 S.Ct. at 1548.

          Because Defendant’s challenge to standing arises under Rule 12(b)(1), and thus the

pleadings are the only relevant inquiry, the Court finds that Plaintiff has carried its burden as to

each cause of action. Domain Protection has thus established Article III standing to bring the

present action. Accordingly, Defendants’ Motion to Dismiss for Lack of Standing (Dkt. #253) is

denied as moot while Defendants’ Motion to Extend Page Limit for Reply in Support of Motion

to Dismiss for Lack of Standing (Dkt. #247) is granted.

   III.      Motion to Dismiss for Lack of Personal Jurisdiction

          According to Domain Protections’ Amended Complaint:

          liability is asserted against defendants Faia and Decossas for the actions complained of by
          Sea Wasp; and the corporate fiction of Sea Wasp’s technical structure as a limited liability
          company should be disregarded and the above delineated claims are asserted against
          defendants Faia and Decossas in their personal capacities because the corporate fiction of
          Sea Wasp was resorted to as a means of evading an existing legal obligation, was relied



                                                  23
       upon as a protection of crime, and was relied upon by the defendants to justify the wrongs
       alleged against Sea Wasp in this complaint.
(Dkt. #93).
       As previously stated, the Texas long-arm statute confers jurisdiction to the limits of due

process under the Constitution. See Command-Aire Corp., 963 F.2d at 93. Therefore, the sole

inquiry for the Court is whether personal jurisdiction offends or comports with federal

constitutional guarantees. See Bullion, 895 F.2d at 216. Here, Domain Protection asserts that the

Individual Defendants are amenable to the Court’s jurisdiction because the corporate fiction

encapsulating Sea Wasp should be disregarded. Specifically, Domain Protection alleges that the

corporate fiction here was: “(1) resorted to as a means of evading an existing legal obligation; (2)

relied upon as a protection of crime; or (3) relied upon to justify a tort” (Dkt. #181). Domain

Protection, in an ambiguous manner, also asserts an alter ego basis for personal jurisdiction and a

general jurisdiction basis through an incorporating clause in its Amended Complaint (Dkt. #93,

¶¶1.2–1.3). Finally, in Plaintiff Domain Protection’s Response to Motion to Dismiss for Lack of

Personal Jurisdiction by Individual Defendant’s Venon Decossas and Gregory Faia (Dkt. #181),

Domain Protection alleges that the Court has personal jurisdiction over the Individual Defendants

due to Calder contacts. The Individual Defendants counter that personal jurisdiction is lacking

under each of these theories and accordingly file a Motion to Dismiss (Dkt. #173). In response,

Domain Protection requested leave to conduct additional discovery on the factual issues

surrounding the Motion to Dismiss (Dkt. #181). Because the Court finds that Domain Protection

has alleged sufficient facts to find that Sea Wasp’s contacts should be imputed to the Individual

Defendants under Castleberry, the Court need not consider the remainder of Domain Protection’s

arguments for personal jurisdiction or grant leave to conduct additional discovery.




                                                24
              i.   Corporate Fiction

       “The complementary theories of limited liability and piercing the corporate veil have

provoked consternation among courts and legal scholars alike. They have been variously described

as a “legal quagmire,” Ballantine, Separate Entity of Parent and Subsidiary Corporations, 14

CALIF. L. REV. 12, 15 (1925), and as being “enveloped in the mists of metaphor.” United States

v. Jon-T Chems., Inc., 768 F.2d 686, 691–92 (5th Cir. 1985) (citing Berkey v. Third Avenue Ry.,

244 N.Y. 84, 155 N.E. 58, 61 (1926) (Cardozo, J.)). The alter ego doctrine and Castleberry

doctrine lie deep within these mists and are only used in exceptional cases. See Jon-T Cherns.,

Inc., 768 F.2d at 691 (citing In re Multiponics, Inc., 622 F.2d 709, 724–25 (5th Cir. 1980)). Under

the alter ego doctrine, the corporate veil may be pierced, and thus limited liability may be

disregarded, when “the separate personalities of the corporation and the individual no longer

exist.” Note, Piercing the Corporate Law Veil: The Alter Ego Doctrine Under Federal Common

Law, 95 HARV. L. REV. 853 (1982). Under Texas law, however, the alter ego doctrine is only one

means to disregard the corporate fiction. See Castleberry v. Branscum, 721 S.W.2d 270, 272 (Tex.

1986). Indeed, various other theories may be employed to disregard the corporate form including:

       (1) when the fiction is used as a means of perpetrating fraud; (2) where a corporation is
       organized and operated as a mere tool or business conduit of another corporation; (3) where
       the corporate fiction is resorted to as a means of evading an existing legal obligation; (4)
       where the corporate fiction is employed to achieve or perpetrate monopoly; (5) where the
       corporate fiction is used to circumvent a statute; and (6) where the corporate fiction is relied
       upon as a protection of crime or to justify wrong.
Zahra Spiritual Trust v. US, 910 F.2d 240, 243 (5th Cir. 1990) (discussing Castleberry, 721

S.W.2d at 272).      Castleberry, like the aforementioned doctrines, did not come without

consternation. The Fifth Circuit, in order to relieve some of that confusion, refined Castleberry

into three categories. As the Fifth Circuit stated:

       To better understand Castleberry, we have interpreted the case as establishing three broad
       categories in which a court may pierce a corporate veil: (1) the corporation is the alter ego

                                                 25
       of its owners and/or shareholders; (2) the corporation is used for illegal purposes; and (3)
       the corporation is used as a sham to perpetrate a fraud.
see also Western Horizontal Drilling, Inc. v. Jonnet Energy Corp., 11 F.3d 65, 67–68 (5th Cir.

1994) (citing Villar v. Crowley Maritime Corp., 990 F.2d 1489, 1496 (5th Cir. 1993); Fidelity &

Deposit Co. v. Commercial Casualty Consultants, Inc., 976 F.2d 272, 274–75 (5th Cir. 1992)).

These theories, like alter ego, apply to both corporations and limited liability companies alike. See

TransFirst Group, Inc. v. Magliarditi, 237 F. Supp. 3d 444, 455 (N.D. Tex. 2017). Should a court

find that one of these theories applies, and that the corporate fiction should thus be disregarded,

the corporations contacts will be imputed to its shareholders, successors, or other relevant actors.

See Patin v. Thoroughbred Power Boats Inc., 294 F.3d 640, 654 (5th Cir. 2002).

       Here, Domain Protection maintains that three of the above theories support personal

jurisdiction over the Individual Defendants. In Paragraph 1.3 of its Amended Complaint, Domain

Protection states:

       [T]he corporate fiction of Sea Wasp’s technical structure as a limited liability company
       should be disregarded . . . because the corporate fiction of Sea Wasp was [1] resorted to as
       a means of evading an existing legal obligation, [2] was relied upon as a protection of
       crime, and [3] was relied upon by the defendants to justify the wrongs alleged against Sea
       Wasp in this complaint . . . .
Dkt. #93 (emphasis added). The Court now addresses each of argument for personal jurisdiction.

                       a. Evading an Existing Legal Obligation

       Domain Protection first claims that the Individual Defendants are amenable to the Court’s

jurisdiction because they used Sea Wasp to evade an existing legal obligation. According to

Gibraltar v. LDBrinkman Corp., “[a]s with “alter ego” proper, the focus [of this strand] is on the

relationship between and among the corporation, its owners, and the laws of the state rather than

on the relationship between the claimant and the corporation.” 860 F.2d 1275, 1288. Using the

corporate fiction to evade an existing legal obligation falls within two of the overarching categories


                                                 26
established by the Fifth Circuit: “Illegal Purpose” and “Sham to Perpetrate a Fraud.” See Pan

Eastern Exploration Co., 855 F.2d at 1131; Gibraltar Savings, 860 F.2d at 1289.

       Domain Protection alleges that:

       [T]he defendants Faia and Decossas used Sea Wasp as a means of evading the legal
       obligations of the registrar Fabulous.com, Australia [Sea Wasp’s predecessor], which
       obligations were due Domain Protection as the registrant of Domain Protection’s domain
       names, by imposing Sea Wasp, a shell entity, as a successor registrar without the
       knowledge or consent of Domain Protection, and then using Sea Wasp to evade the legal
       obligations, then existing, which were owed to the domain name registrant, Domain
       Protection.
Dkt. #93. Under ICANN policy, Sea Wasp became the registrar of all Domain Names held by its

predecessor, Fabulous.com, Australia. (Dkt. #188) (citing Dkt. #54). This transfer occurred after

the two entities consummated an allegedly arms-length transaction whereby Sea Wasp purchased

all Fabulous.com, Australia’s assets including the ICANN Registrar Accreditation Agreement.

Fabulous.com, Australia’s assets also included the Domain Names registered in Domain

Protection’s name. Domain Protection alleges that Sea Wasp was created, and these transactions

took place, so that Sea Wasp could “seize control over the registrar functions without the consent

of the domain name registrants who contracted with Fabulous.com to handle the registrar functions

for their domain names” (Dkt. #181). Consequently, Domain Protection argues, Sea Wasp was

used to avoid the obligations that Fabulous.com, Australia had under the UDRP and a Court Order.

       As to the “Court Order,” Domain Protection merely attaches an email paraphrasing the

Order which directs the Receiver to return all assets to Katz (Dkt. #181, Exhibit 42) and a one

sentence excerpt from the Order (Dkt. #181, Exhibit 44). The Order does not, as Domain

Protection alleges, mandate that Fabulous.com, Australia follow Katz’ instructions. Rather, it

directs the Receiver to return all of Baron’s receivership assets to Katz. Further, even if the Court

Order did mandate that Fabulous.com, Australia follow Katz directions, that mandate did not apply



                                                 27
to Sea Wasp. For these reasons, Domain Protection has not established a prima facie case that Sea

Wasp was used to thwart a Court Order. Zahra Spiritual Trust, 910 F.2d at 243.

       As to the UDRP, Domain Protection alleges that Sea Wasp was used to evade existing legal

obligations. These “existing legal obligations,” however, are nowhere to be found. First, the

alleged obligations did not belong to Sea Wasp or to the Individual Defendants; they belonged to

Fabulous.com, Australia. Thus, if any party was avoiding existing legal obligations, it was

Fabulous.com, Australia.     Second, Domain Protection’s attempts to simply rehash factual

allegations without any mention as to which specific legal obligations Sea Wasp violated does not

suffice. Gibraltar, 860 F.2d at 1288. Third, even if Domain Protection alleged an existing legal

obligation between the two parties, it is doubtful that a Castleberry contemplated a private,

contractual legal obligation when discussing legal obligations. See In re JNS Aviation, LLC, 376

B.R. 500, 530 (Bankr. N.D. Tex. 2007), aff’d, 395 F. App’x. 127, 158 (5th Cir. 2010) (“The illegal

purpose doctrine is described as relating to the use of a corporate forum as a technique for avoiding

legal limitations upon natural persons or corporations. 15 TEX. JUR.3d Corporations § 174 (2007)

citing Pan Eastern Exploration Co. v. Hufo Oils, 855 F.2d 1106 (5th Cir.1988). The focus is on

obligations or limitations imposed by the state. It does not appear to address obligations arising

as a result of a contract between two parties as in the instant case.”). Domain Protection has the

burden to establish a prima facie case supporting personal jurisdiction over the Individual

Defendants. See Atlas Copco AB, 205 F.3d at 215. It is not the Court’s job to carry that burden

for Domain Protection. Id. Domain Protection failed to establish what existing legal obligation—

that actually belonged to the Individual Defendants or Sea Wasp—that Sea Wasp was used to

evade. And even if Domain Protection had alleged an existing legal obligation, a contractual

obligation is not contemplated by Castleberry. See In re JNS Aviation, LLC, 376 B.R. at 530.



                                                 28
Further, the Court Order Domain Protection cites does not stand for the proposition that Domain

Protection claims it stands for. Consequently, the Court finds that Sea Wasp was not used to evade

an existing legal obligation.

                       b. Relying Upon as a Protection of Crime & to Justify a Tort

       Domain Protection next claims that the Individual Defendants are amenable to the Court’s

jurisdiction because they relied upon Sea Wasp as a protection of crime or to justify a tort or wrong.

According to Pan Eastern Exploration Co. v. Hufo Oils, “[t]he only limitation on [these] broad

strand[s] of corporate disregard is that the focus is on injustice or unfairness to the claimant caused

by the corporation and its owners.” 855 F.2d 1106, 1133 (5th Cir. 1988) (superseded on other

grounds). Gibraltar Savings adds to the analysis of these Castleberry strands stating that:

       The [Castleberry] court emphasized that this standard for corporate disregard is whether
       honoring legal independence would result in “inequity” or “injustice”; the purpose “is to
       prevent use of the corporate entity as a cloak for fraud or illegality or to work an injustice,
       and that purpose should not be thwarted by adherence to any particular theory of liability.”
Gibraltar Savings, 860 F.2d at 1289 (citing Castleberry, 721 S.W.2d at 273). Using the corporate

fiction as protection of crime or to justify wrong falls within the overarching third category, as

established by the Fifth Circuit, of “Sham to Perpetrate a Fraud.” See Pan Eastern Exploration

Co., 855 F.2d at 1131; see also Gibraltar Savings, 860 F.2d at 1289 (“Elements of this strand can

be found ‘(3) where the corporate fiction is resorted to as a means of evading an existing legal

obligation’ and ‘(6) where the corporate fiction is relied upon as a protection of crime or to justify

wrong.’”). For this reason, these strands will be analyzed together.

       Domain Protection alleges, in relevant part, that: “Defendants Faia and Decossas relied

upon the corporate fiction of Sea Wasp as protection of the crime of Theft, detailed below in Count

I, and to justify the torts asserted in Counts II–V” (Dkt. #93). Sea Wasp responds that it placed an

executive lock on the Domain Names so that it could refuse releasing the Domain Names “to a


                                                  29
party under a definite cloud of criminal suspicion” (Dkt. #188). As the Court previously stated, it

is the burden of Domain Protection to establish a prima facie case supporting personal jurisdiction

over the Individual Defendants. Atlas Copco AB, 205 F.3d at 215. In considering the Individual

Defendants’ Motion, all allegations in Domain Protection’s Amended Complaint must be taken as

true “except to the extent that they are contradicted by defendant’s affidavits.” Int’l Truck &

Engine Corp. v. Quintana, 259 F. Supp. 2d 553, 557 (N.D. Tex. 2003) (citing Wyatt v. Kaplan,

686 F.2d 276, 282–83 n.13 (5th Cir. 1982)); accord Black v. Acme Mkts., Inc., 564 F.2d 681, 683

n.3 (5th Cir. 1977). Defendant’s affidavits do not rebut any of the allegations made by Domain

Protection; rather, they focus exclusively on rebutting the alter ego doctrine.        In Domain

Protection’s allegations, Domain Protection claims that Sea Wasp is a “shell entity” which was

used to further a civil conspiracy, interfere with Domain Protection’s contract, and commit theft,

conversion, and a violation of the Stored Communications Act (Dkt. #93). Specifically, Domain

Protection maintains that Faia and Decossas used Sea Wasp to register themselves as Registrar

over the Domain Names so that they could lock the Domain Names, change the DNS records, and

thus prevent Domain Protection from controlling, selling, or receiving advertising revenue from

the Domain Names (Dkt. #93).        Put simply, Domain Protection alleges that the Individual

Defendants created Sea Wasp so that Sea Wasp could “seize control over the registrar functions

without the consent of the domain name registrants who contracted with Fabuluous.com to handle

the registrar functions for their domain names” (Dkt. #181). The Individual Defendants effectively

remain silent on this front.

       In its Motion, the Individual Defendants do not persuasively rebut any of these claims.

Rather, the Individual Defendants hurl accusations at Domain Protection and claim that, if any

party engaged in any inequitable conduct, it was Domain Protection (Dkt. #173). Additionally,



                                                30
the Individual Defendants include three brief sentences whereby they claim that any actions taken

by themselves and Sea Wasp were done in “good faith” to prevent Domain Protection’s potentially

criminal conduct (Dkt. #188). Such arguments do not defeat any allegations made by Domain

Protection. Taking Domain Protection’s allegations as true at this stage, Quintana, 259 F. Supp.

2d at 557, and noting that the Individual Defendants have not provided any contradictory

affidavits, id., it is evident that Domain Protection has pleaded sufficient facts to demonstrate that

honoring the “legal independence” of the Individual Defendants would result in “inequity” or

“injustice.” See Gibraltar Savings, 860 F.2d at 1289. Domain Protection alleges that Sea Wasp

was nothing more than a shell entity which was used to accomplish the ostensibly unlawful and/or

tortious conduct that the Individual Defendants purportedly wanted to engage in. It would be

inequitable to allow Sea Wasp to “cloak” or shield the Individual Defendants from the

consequences of such alleged actions. Further, the Individual Defendants do not assert that it

would be unfair or unreasonable for the Court to exercise jurisdiction over them. See Burger King,

471 U.S. at 477; Seiferth, 472 F.3d at 271.

       Under Rule 12(b)(2), the Court finds that it is in the interest of equity to pierce the corporate

veil for personal jurisdiction purposes. The contacts of Sea Wasp are accordingly imputed onto

the Individual Defendants. See Patin, 294 F.3d at 654. Because Sea Wasp submitted to the

personal jurisdiction of the Court, the Individual Defendants are within the personal jurisdiction

of the Court. Id. Consequently, the Court need not address Domain Protection’s other personal

jurisdiction arguments, nor permit additional discovery by Domain Protection, having found that

the requirements for personal jurisdiction were met under Castleberry. See Castleberry, 721

S.W.2d at 272. The Individual Defendants Motion to Dismiss for Lack of Personal Jurisdiction is

accordingly denied.



                                                  31
   IV.      Motion to Dismiss Pursuant to Rule 17

         Sea Wasp has consistently failed, or refused, to raise timely arguments. Such is the case

yet again. The Court entered its original Scheduling Order on December 20, 2018 (Dkt. #65). The

Court’s Order stated that motions to dismiss, motions for summary judgment, or other dispositive

motions were due by April 10, 2019 (Dkt. #65). On April 10, 2019, however, the Court entered

an Order granting Sea Wasp’s Motion for Extension of Time (Dkt. #115). The Order extended the

time to file dispositive motions to May 1, 2019 (Dkt. #115). Sea Wasp claims that its Motion to

Dismiss Pursuant to Rule 17(a) could not be “reasonably” filed “early”—or, more aptly described,

within the time allotted for dispositive motions. Such an argument, when considered along with

Sea Wasp’s other dilatory arguments and filings, is unpersuasive.

         Sea Wasp claims that it was unable to determine the “real parties in interest” in this case

because it was unable to depose Lisa Katz until May 31, 2019. To illustrate its alleged inability to

timely depose Katz, Sea Wasp points to three of the Court’s Orders granting Motions to Compel.

Those Orders include Dkt. #148, Dkt #153, and Dkt. #155. Sea Wasp states in its brief that the

Court has “thrice ordered [Katz] deposition” (Dkt. #180). That is not true. The Court’s Order and

Amended Order in Dkt. #148 and Dkt. #153 do not address the deposition of Katz. Further,

Dkt. #155 orders Katz to answer questions and to proceed with the already occurring deposition

at an agreeable time. It is never wise to misconstrue a Court’s ruling, and it is even less wise to

misconstrue a Court’s ruling back to itself. Sea Wasp and Domain Protection have consistently

blurred the lines between permissible advocacy and antagonistic, unbecoming behavior. The

Court will not tolerate such conduct. See LOCAL RULE AT-3(k). Removing the half-truths that

Sea Wasp paints, the actual picture becomes much clearer. Sea Wasp did not depose Katz until

May 31, 2019. This was thirty days after the Court’s amended deadline to submit any dispositive



                                                 32
motions and nearly a year into this litigation. Further, any actual motions to compel the deposition

of Katz were filed after the Court’s deadline for dispositive motions (Dkt. #221). Thus, Sea Wasp

failed to abide by the Court’s deadline for dispositive motions, motions to dismiss, and motions

for summary judgment.

        In addition to Sea Wasp’s disregard for the Court’s Scheduling Order, Sea Wasp waived

its ability to contest who the real party in interest is.10 The factors enumerated in In re Signal

Intern., LLC compel this conclusion.

                 i.       Knowledge of the facts that gave rise to the issue with Domain Protection’s
                          interest in this action.
        Sea Wasp waited over one year to raise any issue with Domain Protection’s interest in this

action. Sea Wasp could have discovered the alleged facts—which Domain Protection claims are

false—long before it did. Yet, as has happened time and again in this case, Sea Wasp hurled

accusations at Domain Protection demanding that the case be dismissed with little legal support.

As the Court just discussed, Sea Wasp did not depose Katz until May 31, 2019. This was thirty

days after the Court’s amended deadline to submit any dispositive motions. Further, Sea Wasp’s

deposition of Katz was nearly a year into this litigation. Finally, any actual motions to compel the

deposition of Lisa Katz were filed after the Court’s deadline for dispositive motions (Dkt. #221).

Sea Wasp had plenty of time to ascertain the facts and develop any arguments relevant to this

Motion. Instead, Sea Wasp waited. The standard as laid out in In re Signal Intern, LLC, is

“whether the defendant knew or should have known about the facts giving rise to the plaintiff’s

disputed status . . . .” 579 F.2d at 488 (emphasis added). Sea Wasp should have known about the



10
  While the Court will not delve into the merits, it is readily apparent that Domain Protection, as the LLC that
serves as the registrant of the Domain Names, holds the substantive right to pursue the recoupment of those Domain
Names. Indubitably, even a cursory review of the Internet Corporation for Assigned Names and Numbers’
(ICANN) Uniform Domain Name Dispute Resolution Policy (UDRP) elicits the conclusion that a registrant is
entitled to control its domain names.

                                                        33
facts—which again are disputed—that would lead to it contesting Domain Protection’s interest

within the time allotted by the Court. When coupled with the untimeliness of Sea Wasp’s

objection, which is discussed below, waiver is all but inevitable.

                ii.     Timing of the Objection

        The second and third factors state that the Court should consider “whether the objection

was raised in time to allow the plaintiff a meaningful opportunity to prove its status; [and] whether

it was raised in time to allow the real party in interest a reasonable opportunity to join the action if

the objection proved successful.” In re Signal Intern, LLC, 579 F.2d at 488. While the objection

was raised “in time to allow the plaintiff a meaningful opportunity to prove its status,” the objection

was not “raised in time to allow the real party in interest a reasonable opportunity to join the action

if the objection proved successful.” Id. The Court’s Scheduling Order unequivocally states that

the deadline to add parties was February 13, 2019 (Dkt. #65). Domain Protection complied with

the Scheduling Order when it filed its First Amended Complaint on February 13, 2019 adding

Defendants Vernon Decossas and Gregory Faia to the lawsuit (Dkt. #93). Sea Wasp did not

comply with the Scheduling Order. Nearly five months after the Court’s deadline, Sea Wasp filed

its Rule 17 Motion to Dismiss Regarding Real Party in Interest (Dkt. #180). This left the real party

in interest—if there is one other than Domain Protection—zero opportunity to be added to the

action. Sea Wasp implicitly recognizes this when it argues that the Court dismiss the case with

prejudice rather than permit the interested party—again, if there is one other than Domain

Protection—to join the lawsuit. Like the first factor, the third factor cuts against Sea Wasp’s ability

to contest Domain Protection’s interest at this late stage.




                                                  34
                iii.    Case-Specific Considerations

        As already discussed, Sea Wasp has time and again disregarded the Court’s Orders. While

Domain Protection has also acted in an unbecoming manner on multiple occasions, the Court will

not permit Sea Wasp to claim Domain Protection lacks an interest in this case based on disputed

facts and little citation to supporting caselaw at this late hour.

        Thus, in the interest of judicial efficiency, fairness to the parties, and upholding the Court’s

Scheduling Order, the Court holds that Sea Wasp has waived any argument surrounding the real

party in interest.




                                                   35
                                         CONCLUSION

         It is therefore ORDERED that:


                •   Motion to Dismiss for Lack of Personal Jurisdiction by Individual Defendants

                    Vernon Decossas and Gregory Faia (Dkt. #173) is DENIED.

                •   Domain Protection’s Request for Leave to Conduct Additional Discovery

                    (Dkt. #181) is DENIED.

                •   Sea Wasp, LLC’s Rule 17 Motion to Dismiss Regarding Real Party in Interest

                    (Dkt. #180) is DENIED.

                •   Defendants’ Motion to Dismiss for Lack of Standing (Dkt. #228) is DENIED.

                •   Defendants’ Motion to Extend Page Limit for Reply in Support of Motion to

                    Dismiss for Lack of Standing (Dkt. #247) is GRANTED.
.
                •   Defendants’ Motion to Schedule Hearing on Defendants’ Motion to Dismiss for

                    Lack of Standing (Dkt. #253) is DENIED as moot.

    IT IS SO ORDERED.

      SIGNED this 15th day of October, 2019.




                                  ___________________________________
                                  AMOS L. MAZZANT
                                  UNITED STATES DISTRICT JUDGE




                                               36
